Title: To John Adams from John Jay, 18 August 1786
From: Jay, John
To: Adams, John


     
      Dr. Sir
      New York 18th: August 1786
     
     I have the Honor of transmitting to you herewith enclosed, a Copy of a Report on the Case of the Brig Jane and Elizabeth of Portsmouth in New Hampshire seized by a british man of War at Barbadoes; together with Copies of the Papers on that Subject annexed to it.—
     The Conduct of the Captain of the Boreas as stated in these Papers appears very exceptionable, but unfortunately for the Brig, her Attempt to pass as a british Vessel by means of false Papers was equally so.—
     This Business therefore must be submitted to your Discretion, for as on the one Hand it would be improper to support the Cause of the Brig further than it may appear just, so on the other it ought to be asserted as far as it may be right.—
     The Owners doubtless have Correspondents in London who will probably apply to you on the Subject; and it is intended by this Report to leave you at perfect Liberty to give them such Advice and such official Countenance and Aid, as may appear to you to be proper.—
     With great and sincere Esteem and Regard / I am, Dr Sir, / Your most obt. & hble: Servt.
     
      John Jay—
     
    